698 N.W.2d 401 (2005)
472 Mich. 899-924
PEOPLE
v.
LUCERO.
No. 122014.
Supreme Court of Michigan.
June 30, 2005.
SC: 122014, COA: 231977.
By order of April 1, 2003, the application for leave to appeal the June 28, 2002 judgment of the Court of Appeals was held in abeyance pending the decision in People v. Boyd, (Docket No. 118021). By order of September 28, 2004, the opinion having been issued, 470 Mich. 363, 682 N.W.2d 459 (2004), the application was again considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we remanded this case, while retaining jurisdiction, to the Court of Appeals to review the trial court rulings that defendant's custodial statements were involuntary and that he had to testify to preserve any challenge to the statements being used for impeachment purposes. The Court of Appeals having issued its decision on remand and the parties having had an opportunity to file supplemental briefs, the application is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would remand this case to the Macomb Circuit Court for further consideration.